Citation Nr: 1244299	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an increase in a 30 percent rating for chronic sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from May 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO rating decision that, in pertinent part, denied an increase in a 30 percent rating for chronic sinusitis with headaches.  

The Veteran provided testimony at a personal hearing at the RO in April 2008.  

In September 2010, the Board remanded this appeal for further development.  In the September 2010 remand, the Board noted that the issue of reopening a claim of service connection for tinnitus was suggested by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this matter to the AOJ to have the Veteran clarify whether he sought to reopen a claim of service connection for tinnitus and to take any appropriate action.  To date, the AOJ has not contacted the Veteran to clarify this matter and thus the Board again refers this issue to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected chronic sinusitis with headaches is manifested by near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for sinusitis with headaches have been met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6511 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for chronic sinusitis with headaches, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2011.  

Further, the Board notes that subsequent to the August 2011 supplemental statement of the case, additional medical evidence, essentially consisting of an August 2011 statement from E. C. Sta. Ana, Jr., M.D., has been associated with the record.  The additional medical evidence, however, is essentially duplicative of evidence already of record in that it shows further treatment for the Veteran's chronic sinusitis with headaches and is not specifically pertinent as to the basis for a denial or a grant of an increased rating for the Veteran's claim.  The evidence is essentially duplicative of a recent a VA nose, sinus, larynx, and pharynx examination in September 2010, with an August 2011 addendum, as well as previous statements from Dr. Sta. Ana, Jr.  Therefore, a remand for an additional supplemental statement of the case as to such medical evidence, with which the veteran and his representative are already quite familiar, would service no useful purpose.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the service treatment records; post-service private and VA treatment records; VA examination reports; records from the Social Security Administration; and hearing testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a VA nose, sinus, larynx, and pharynx examination in September 2010, with an August 2011 addendum, regarding his service-connected chronic sinusitis with headaches.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  

Finally, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; VA examination reports; and records from the SSA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Sinusitis is rated 0 percent when detected by X-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511.  

Private and VA treatment records dated from January 2005 to June 2006 show that the Veteran was treated for sinus problems, including sinusitis, on multiple occasions.  

For example, a February 2006 statement from E. C. Sta. Ana, Jr., M.D., indicates that it was possible that the Veteran's chronic sinus problems could cause the headaches and dizziness that he was experiencing.  

A June 2006 VA treatment entry indicates that the Veteran's symptoms of dizziness only occurred when he had sinus infection symptoms.  The examiner reported that she recommended that the Veteran should not drive if he was having sinus symptoms due to the possibility of recurring dizziness.  

A July 2006 VA nose, sinus, larynx, and pharynx examination report reflects that the Veteran's available medical records were reviewed, but that his claims file was not requested.  The Veteran reported that his sinus problems began during service in 1966.  He stated that he had surgery during service in France, with a subsequent repeat surgery later in West Virginia in the late 1970s.  He indicated that he injured his nose during service, but that he did not know the exact time of the injury.  The Veteran reported that his sinus problems had progressively worsened since that time.  It was noted that the Veteran was presently using Flunisolide Nasal Spray two to three times a week.  

The examiner reported that there was no history of neoplasms and that the Veteran had seasonal allergies.  The examiner indicated that the Veteran had sinusitis and that the frontal and maxillary sinuses were affected.  The examiner stated that the Veteran had a history of incapacitating episodes that required using antibiotics for seven to eight days.  It was noted that the Veteran did not have incapacitating episodes requiring four to six weeks of antibiotics.  The examiner reported that the Veteran also had a history of four non-incapacitating episodes per year that would involve headaches and would last for five to six days.  The examiner stated that the Veteran did not have current sinus symptoms and that in between attacks, he would be normal.  The examiner reported that the Veteran did not have difficulty breathing through his nose, shortness of breath, or any speech impairment.  The examiner reported that there was no evidence of sinus disease and no evidence of active disease at that time.  The examiner stated that the Veteran did not have a soft palate abnormality or a nasal obstruction, and that no nasal polyps were present.  The examiner indicated that the Veteran did have a septal deviation due to trauma.  It was noted that there was no permanent hypertrophy of the turbinates from bacterial rhinitis, that there was no rhinoscleroma present, and that there was no tissue loss, scaring, or deformity of the Veteran's nose.  The examiner reported that there was also no evidence of Wegener's granulomatosis or a granulomatous infection.  

The diagnosis was chronic sinusitis, episodic.  The examiner noted that the problem associated with the diagnosis was sinus problems.  The examiner indicated that the Veteran was not employed and that he last worked as a supervisor for a power company.  It was noted that the Veteran was last employed in February 1999, and that he was receiving compensation for low back problems.  The examiner reported that his chronic sinusitis had no effects on his daily activities.  The examiner stated that the Veteran's headaches were as likely as not caused by his chronic sinusitis.  The examiner added that the Veteran had headaches during episodes of active sinusitis and that X-rays of his sinuses were presently negative.  The examiner reported that a computed tomography scan of the Veteran's sinuses revealed well developed sinuses with minimal opacification of the two left ethmoid air cells, as well as normal nasal turbinates and a mildly deviated nasal septum to the right.  

A July 2006 VA neurological examination report notes that the Veteran's available medical records were reviewed, but that his claims file was not requested.  The Veteran reported that he injured his nose while playing sport during his period of service.  He stated that his headaches began in 1996 and that they were associated with sinus problems.  He indicated that his headaches were located over the frontal area on the left side, as well as over both maxillary bones.  The Veteran maintained that the duration of his headaches was variable and that they were not associated with vomiting or blackouts.  He stated that his headaches had progressively worsened and that he used Loritab as the occasion required.  The diagnosis was episodic headaches during sinusitis attacks.  The examiner reported that the Veteran was not employed and that his headaches did not affect his usual daily activities.  

VA treatment records dated from December 2006 to February 2008 refer to continued treatment for disorders including chronic sinusitis with headaches.  

For example, a June 2007 VA treatment report notes that the Veteran was seen for his sinuses.  The Veteran reported that his sinuses had been bothering him both chronically and acutely.  He stated that he had fullness in his head, that he would get dizzy, and that his ears hurt, especially his left ear.  The Veteran indicated that he thought he presently had a sinus infection and that he felt feverish with chills.  The examiner reported that the Veteran had tenderness over his frontal sinuses.  The assessment included chronic and recurrent sinus problems.  

A September 2007 treatment entry from Dr. Sta. Ana, Jr., indicates that the Veteran was treated for an acute upper respiratory disorder/sinusitis.  

An October 2007 VA treatment entry notes that the Veteran was seen for follow-up of a chronic problem.  It was reported that the Veteran's chronic sinusitis had resolved with Augmentin, but that Bactrim did not help much.  The assessment included chronic and recurrent sinus problems treated with Amoxicillin, Bactrim, and augmentin repeatedly.  

In an October 2007 letter, Dr. Sta. Ana, Jr., reported that the Veteran had chronic sinus problems.  Dr. Sta. Ana., Jr., stated that the Veteran was diagnosed with sinusitis on September 13, 2007, and that he was given Factive daily for seven days.  It was noted that on September 25, 2007, the Veteran was still having problems and that he was prescribed Augmentin twice daily for another seven days.  

A March 2008 VA nose, sinus, larynx, and pharynx examination report notes that the Veteran's claims file was not reviewed.  The Veteran reported that he had been having intermittent headaches and sinus infections in 1996.  He stated that the infections usually required antibiotic treatment and that Augmentin was effective for the infections.  The Veteran indicated that he presently used Flunisolide twice daily.  He stated that he underwent nasal septal surgery in 1964 due to a sports injury.  He also reported that he had his sinuses operated on in 1985.  

The examiner indicated that the Veteran had no history of neoplasms, nasal allergies, or osteomyelitis.  The examiner reported that the Veteran did have a history of sinusitis.  The examiner stated that the Veteran had a history of incapacitating episodes, but that he did not have incapacitating episodes requiring four to six weeks of antibiotics.  It was noted that there was no history of non-incapacitating episodes.  The examiner reported that the Veteran's current rhinitis symptoms were excess nasal mucus and that he had no current sinus symptoms.  The examiner stated that the Veteran did not have breathing difficulty or speech impairment.  The examiner maintained that there was no evidence of sinus disease, signs of a nasal obstruction, or any present nasal polyps.  It was noted that there was also no evidence of a soft palate abnormality.  The examiner stated that the Veteran did have a septal deviation due to trauma.  The examiner reported that the there was no permanent hypertrophy of the turbinates from bacterial rhinitis and that rhinoscleroma was not present.  The examiner indicated that there was no tissue loss, scarring, or deformity of the Veteran's nose and that there was also no evidence of Wegener's granulomatosis or a granulomatous infection.  

The examiner reported that the Veteran had a mild nasal deviation to the right and that the mucosa was pink.  The examiner indicated that the Veteran had worked as a supervisor for a power company and that he was currently retired.  It was noted that the Veteran retired due to a back injury.  The diagnosis was a history of chronic sinusitis with headaches associated with residuals of a nose injury.  The examiner stated that no present pathology was noted pursuant to the examination.  The examiner indicated that the Veteran's condition had no effects on his usual daily activities.  The examiner reported that the Veteran stated that when he had an infection in his sinuses, he would have headaches over the eyes, as well as earaches, until the antibiotics would start working.  

At an April 2008 DRO hearing, the Veteran testified that he did not understand the questions from the examiner at the March 2008 VA nose, sinus, larynx, and that he was experiencing constant drainage that affected his breathing.  He also reported that he suffered from constant headaches.  He essentially stated that at the time of the March 2008 VA nose, sinus, larynx, and pharynx examination, he answered "none" to some of the questions because he did not have those symptoms at that time.  The Veteran indicated that over the past year, he had been placed on antibiotic steroids from August 2007 until December 2007.  He stated that his headaches were incapacitating and that he would have to lie down.  The Veteran reported that when he was put on strong antibiotics, he would have to lay down for two or three days until they would take effect.  He indicated that he would also have dizziness.  The Veteran stated that he received treatment for his chronic sinusitis with headaches from three to nine times a year.  

Private and VA treatment records dated from May 2008 to April 2010 refer to continued treatment for multiple disorders, including chronic sinusitis.  

For example, a June 2009 VA treatment entry notes that the Veteran complained of a cough and congestion for a few days.  The assessment included an upper respiratory infection/sinusitis, treated with Augmentin and Nasalide.  

October 2008 and May 2009 treatment entries from Dr. Sta. Ana, Jr., indicate assessments of an acute respiratory infection and sinusitis.  A January 2010 entry notes that the Veteran was seen for a sinus infection.  

A September 2010 VA nose, sinus, larynx, and pharynx examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he started having intermittent headaches and sinus infections in 1996 that required antibiotic treatment.  He indicated that Bactrim was not helpful, but that Augmentin was effective in treating his infections.  The Veteran stated that he had taken antibiotics three times in the past year from a private physician, as well as two times through a VA facility.  He maintained that he was last treated by his private physician with Augmentin for ten days, and that his usual treatment was for ten days.  The Veteran reported that he used an over-the-counter nasal spray at the rate of about a bottle per month and that he took Benadryl for allergies.  He indicated that he had discontinued the steroid nasal spray that he had used in the past.  It was noted that the Veteran was not receiving treatment for a sinus condition at the time of the examination, but that he was still using the over-the-counter nasal spray and Benadryl.  The Veteran reported that he had nasal surgery during service for a deviation of the nasal cartilage to the left.  He also stated that he underwent surgery in 1980.  The examiner noted that the Veteran's records showed a right nasal deviation for two years prior to the 1980 surgery.  The Veteran maintained that he had suffered no nasal injuries since he left the military.  

The examiner reported that the Veteran did not have a history of neoplasms.  The examiner stated that the Veteran did have a history of nasal allergies that were seasonal.  It was noted that there was no history of osteomyelitis.  The examiner indicated that the Veteran had a history of sinusitis and that there was no history of incapacitating episodes.  The examiner stated that the Veteran had non-incapacitating episodes with headaches, purulent drainage, and sinus pain, which occurred five times per year.  The examiner reported that the non-incapacitating episodes would last seven to fourteen days.  The examiner indicated that the Veteran's current rhinitis symptoms were nasal congestion, excess nasal mucous, and sneezing.  The examiner maintained that the Veteran's current sinus symptoms were purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  It was noted that the Veteran reported that his headaches occurred several times per year, but less than monthly.  The examiner stated that the Veteran reported that he had occasional fever, but that the records showed no such fever.  The examiner indicated that the Veteran had frequent difficulty breathing.  It was noted that there was no speech impairment.  

The examiner reported that there was no current evidence of sinus disease and no evidence of a soft palate abnormality.  The examiner stated that the Veteran had 40 percent right and left nasal obstructions from the soft tissues and inferior turbinates.  The examiner reported that the Veteran did not have nasal polyps or a septal deviation.  It was noted that there was no permanent hypertrophy of the turbinates from bacterial rhinitis and that rhinoscleroma was not present.  The examiner indicated that there was no tissue loss, scarring, or deformity of the Veteran's nose and that there was also no evidence of Wegener's granulomatosis or a granulomatous infection.  A September 2010 computed tomography scan related an impression of very minimal sinus disease.  The examiner reported that the Veteran was not currently employed and that he retired from a power company in 2003 due to back and neck pain.  

As to diagnoses, the examiner indicated that the Veteran had rhinitis medicamentosa.  The examiner reported that such condition was characterized by mild, but annoying chronic continuous nasal obstruction or rhinorrhea and was associated with the overuse of topical decongestants (rebound phenomenon).  It was noted that the Veteran admitted to using about a bottle per month of nasal spray.  The examiner indicated that the Veteran's computed tomography scan showed minimal sinus disease and that such was the gold standard for a diagnosis of persistent or chronic sinusitis.  The examiner stated that the problem associated with the diagnosis of rhinitis medicamentosa was sinusitis.  The examiner reported that the rhinitis medicamentosa had none to moderate effects on the Veteran's daily activities.  The examiner also diagnosed allergic rhinitis (seasonal symptoms).  The examiner commented that by the Veteran's history, such condition developed way after his military service.  The examiner stated that the problem associated with the diagnosis was sinusitis.  The examiner indicated that the Veteran's allergic rhinitis had none to mild effects on his daily activities.  

The examiner further related a diagnosis of sinusitis.  The examiner reported that there was minimal sinusitis of the Veteran's left maxillary sinus.  The examiner commented that the Veteran's sinusitis was probably recurrent with allergic rhinitis predisposing the Veteran to a bacterial infection, but that it was his opinion that his sinusitis was not a chronic condition.  The examiner stated that the evaluations for sinusitis at VA facilities from 2008 to 2010 indicated that the Veteran was treated seven times in total.  The examiner maintained that the information available shows that the Veteran was treated entirely empirically and shows no physical findings of sinusitis.  The examiner reported that only one treatment note mentioned drainage and that it was not purulent at that time.  The examiner stated that none of the other treatment entries show an actual examination with signs of sinusitis.  It was noted that there was no purulent drainage, crusting, fever, or headache.  The examiner reported that there was one complaint of dizziness and one complaint of sinus pain.  The examiner reported that the Veteran's private physician had sent in notes to support the Veteran's case of chronic sinusitis, but that his handwritten notes were not legible and were of no value in support of the Veteran's case.  The examiner stated that the effects of the Veteran's sinusitis on his daily activities ranged from none to mild.  

In an August 2011 addendum to the September 2010 VA nose, sinus, larynx, and pharynx examination, the examiner indicated that he had reviewed the records from Dr. Sta. Ana., Jr.  The examiner stated that someone had written in the records submitted diagnoses of acute sinusitis and sinusitis.  The examiner maintained that since the records were copies, and not knowing who made the additions, it made Dr. Sta. Ana., Jr.'s records no more helpful than before.  The examiner indicated that he looked for findings documented by the Veteran's treating physicians that actually show findings of acute or chronic sinusitis.  The examiner reported that he was not looking for a history saying that is what the Veteran had, and that the records from Dr. Sta. Ana, Jr., showing specific findings related to sinusitis were not legible.  The examiner stated that the Veteran's computed tomography scan at the time of the September 2010 VA nose, sinus, larynx, and pharynx examination showed minimal sinus disease, which was the gold standard for documenting sinusitis that was not evident on the physical examination.  The examiner indicated that acute sinusitis by physical findings of drainage, curst, and pain on palpation of the sinuses was generally not found.  It was noted that the Veteran's records did not show any specific findings with any regularity.  The examiner maintained that the opinions given in the past were not changed by the resubmitted records.  

An August 2011 statement from Dr. Sta. Ana, Jr., indicates that the Veteran has chronic sinusitis and that he is frequently treated with antibiotics.  

Viewing all the evidence, the Board finds that there is a reasonable basis for finding that the Veteran's chronic sinusitis with headaches more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 6511.  The Board observes that the Veteran has undergone surgery, at least in part for sinusitis, on at least two occasions.  Additionally, the VA examiner at the September 2010 VA nose, sinus, larynx, and pharynx examination report diagnosed the Veteran with rhinitis medicamentosa and noted that the problem associated with such diagnosis was sinusitis.  The examiner specifically reported that the Veteran's rhinitis medicamentosa was characterized by mild, but annoying, chronic continuous nasal obstruction or rhinorrhea and was associated with the overuse of topical decongestants.  The Board notes that the examiner reported that the Veteran had 40 percent right and left nasal obstructions from the soft tissues and inferior turbinates.  The Board observes that at least in regard to rhinitis medicamentosa, which was associated by the examiner with the Veteran's sinusitis, the examiner specifically indicated that the Veteran had near constant symptoms.  

The Board observes that the VA examiner also diagnosed sinusitis and reported that the Veteran had minimal sinusitis of the left maxillary sinus.  The examiner commented that the Veteran's sinusitis was probably recurrent with allergic rhinitis predisposing him to a bacterial infection, but that it was his opinion that his sinusitis was not a chronic condition.  The Board notes that the examiner reported that the Veteran had been seen for evaluations for sinusitis at VA facilities on numerous occasions, but essentially disputed that he actually had sinusitis at those times.  The Board further observes that the VA examiner alleged that the records from Dr. Sta. Ana, Jr., did not show legible findings of sinusitis.  The Board notes, however, that Dr. Sta. Ana, Jr., has submitted multiple legible statements indicating that the Veteran had chronic sinusitis.  The Board also observes that in the August 2011 addendum to the September 2010 VA nose, sinus, larynx, and pharynx examination, the examiner stated that acute sinusitis by physical findings of drainage, crust, and pain on palpation of the sinuses was generally not found.  The Board notes, however, that the VA examiner also reported that the Veteran had non-incapacitating episodes of sinusitis with headaches, purulent drainage, and sinus pain, which occurred five times per year.  The examiner stated that the Veteran's current rhinitis symptoms were nasal congestion, excess nasal mucous, and sneezing.  The examiner also maintained that the Veteran's current sinus symptoms were purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  The Board notes, therefore, that there appears to be some conflict in the findings pursuant to the September 2010 examination, and August 2011 addendum.  

The Board observes that prior VA examination reports, as well as private and VA treatment records, show varying symptoms in regard to the Veteran's chronic sinusitis with headaches throughout the pendency of the appeal.  The Veteran was noted to have tenderness over his frontal sinuses pursuant to a June 2007 VA treatment entry, and he has been diagnosed with chronic sinusitis and headaches pursuant to multiple VA treatment entries, as well as pursuant to statements from Dr. Sta. Ana, Jr.  The Board further notes that the Veteran testified at his April 2008 RO hearing that he had he was experiencing constant drainage which would also affect his breathing.  He also reported that he suffered from constant headaches.  Moreover, he maintained that he received treatment for his chronic sinusitis with headaches from three to nine times a year.  The Board observes that the Veteran has provided a competent and credible account of his current symptomatology regarding his service-connected chronic sinusitis with headaches.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the Veteran's chronic sinusitis is near constant and characterized by headaches and pain, with some findings of purulent discharge and crusting.  Therefore, the Board finds that the criteria for a 50 percent rating for chronic sinusitis with headaches have been met.  The Board notes that the maximum rating for chronic sinusitis with headaches is 50 percent under Diagnostic Code 6511.  The Board has considered the benefit-of-the- doubt rule in making the current decision. 38 U.S.CA. § 5107(b).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's chronic sinusitis with headaches, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In short, the Board finds that the disability is adequately rated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

In addition, the evidence does not show, and the Veteran has not alleged, that he is unemployable due to his chronic sinusitis with headaches.  As such, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.


ORDER

An increased rating of 50 percent, but not greater, is granted for chronic sinusitis with headaches, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


